Title: Thomas Jefferson to Henry Jackson, 5 July 1815
From: Jefferson, Thomas
To: Jackson, Henry


          
            Sir Monticello  July 5. 15.
            Mr Ticknor, a young gentleman of Massachusets, left this country for Europe in March or April last, destined first for London, and, after some stay there, for Paris. having occasion to write him a letter on a subject very interesting to myself, and uncertain at which place it would find him, I have thought it safest to do it by duplicates for both places. that for Paris I have taken the liberty of putting under cover to yourself, with a request to deliver it to him, if at Paris, or to retain it till he arrives there. the urgency of the case and the want of other resource will, I hope, plead my excuse for giving you this trouble; and, with my thankfulness, I pray you to accept the assurance of my great esteem & respect.
            Th: Jefferson
          
          
            P.S. I find myself obliged to trespass further on your goodness by inclosing a letter for Madame de Stael also. I do not know whether since the late revolution she remains in France Paris. if not I hope you can avail me of some co safe conveyance for it, other than through the post office.
          
        